[Cite as Disciplinary Counsel v. Hall, 131 Ohio St.3d 222, 2012-Ohio-783.]




                           DISCIPLINARY COUNSEL v. HALL.
  [Cite as Disciplinary Counsel v. Hall, 131 Ohio St.3d 222, 2012-Ohio-783.]
Attorneys—Misconduct—Multiple violations of Rules of Professional Conduct,
        including failing to act with reasonable diligence in representing a client
        and failing to keep a client reasonably informed about the status of a
        matter—Two-year suspension with six months stayed on conditions.
     (No. 2011-1017—Submitted August 8, 2011—Decided March 1, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-042.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Eric D. Hall of Medina, Ohio, Attorney Registration
No. 0067566, was admitted to the practice of law in Ohio in 1997.
        {¶ 2} On November 29, 2010, relator, disciplinary counsel, filed an
amended complaint with the Board of Commissioners on Grievances and
Discipline alleging 13 counts of misconduct.              Relying on the parties’ joint
stipulation of facts and violations, as well as testimony at a formal hearing, the
board made findings of fact and misconduct and recommended that respondent
pay restitution and be suspended from the practice of law for 24 months with six
months of the suspension stayed. We adopt the board’s findings of facts and
misconduct and accept its recommended sanction.
                                       Misconduct
        {¶ 3} The complaint before the board alleged 13 counts of misconduct.
The board, in accordance with the parties’ stipulation, found that four of them had
not been proved by clear and convincing evidence and dismissed them.
                            SUPREME COURT OF OHIO




       {¶ 4} In all the remaining counts, Hall agreed to represent clients but
then failed to perform the agreed-upon work or to respond to his clients’ efforts to
reach him. In all but one of the counts, Hall had accepted retainers from the
clients, although he has refunded one retainer. And in one of the counts, Hall
added to his misconduct by misrepresenting to a client that he had filed a
complaint in court.
       {¶ 5} The board concluded that the conduct described above resulted in
violations of Prof.Cond.R. 1.3, 1.4(a)(3), 1.4(a)(4), 1.16(e), 8.4(c), and 8.4(h).
Some of Hall’s misconduct occurred while the Code of Professional
Responsibility remained in effect; as to this conduct, the board found that Hall
had violated DR 1-102(A)(6).
       {¶ 6} We adopt the board’s findings.
                                     Sanction
       {¶ 7} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the duties the lawyer violated, the lawyer’s mental
state, and sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli,
96 Ohio St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10(B). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21. Because each disciplinary case
is unique, we are not limited to the factors specified in the rule but may take into
account “all relevant factors” in determining what sanction to impose. BCGD
Proc.Reg. 10(B).
       {¶ 8} As aggravating factors, the parties stipulated and the board found
that Hall had demonstrated a pattern of misconduct, committed multiple offenses,
and harmed his victims. See BCGD Proc.Reg. 10(B)(1)(c), (d), and (h).
       {¶ 9} As to mitigating factors, the parties stipulated and the board found
that respondent lacked a prior disciplinary record, lacked a dishonest or selfish




                                         2
                                 January Term, 2012




motive, had displayed a generally cooperative attitude toward the disciplinary
proceedings, and had presented evidence of good character and reputation. See
BCGD Proc.Reg. 10(B)(2)(a), (b), (d), and (e).
       {¶ 10} The     board,    in   agreement     with   the    parties’   stipulation,
recommended that Hall be suspended from the practice of law for 24 months with
six months of the suspension stayed, followed by a one-year probation. It further
recommended that reinstatement be conditioned on Hall’s payment of full
restitution to his clients and of the costs of these proceedings.
       {¶ 11} We adopt the board’s recommended sanction, which is appropriate
in this case. See, e.g., Cleveland Metro. Bar Assn. v. Gresley, 127 Ohio St.3d
430, 2010-Ohio-6208, 940 N.E.2d 945 (imposing two-year suspension with six
months conditionally stayed when attorney neglected client matters and failed to
respond to client communications); Columbus Bar Assn. v. Ellis, 120 Ohio St.3d
89, 2008-Ohio-5278, 896 N.E.2d 703 (imposing two-year suspension when
attorney accepted fees, neglected client matters, and deceived clients).           The
record, the balance of aggravating and mitigating factors, and precedent all
support the board’s recommendation.
       {¶ 12} Accordingly, Eric D. Hall is suspended from the practice of law in
the state of Ohio for 24 months with six months of the suspension stayed,
followed by a one-year probation. Reinstatement is conditioned on the payment
of restitution as follows: $1,500 to Tami Beckwith, $2,500 to Mike Henry, $700
to Stanley Fossett, $1,200 to Lisa Linton, $1,000 to Nicholas Lorence, $2,500 to
Debra Hetman, and $2,500 to Nelson Corporan. Costs are taxed to respondent.
                                                                Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________




                                           3
                             SUPREME COURT OF OHIO




       Jonathan E. Coughlan, Disciplinary Counsel, and Joseph Caligiuri,
Assistant Disciplinary Counsel, for relator.
       Christopher J. Weber, for respondent.
                            ______________________




                                         4